Exhibit 10.38

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of July 15, 2002 by and between Programmer's
Paradise, Inc., a Delaware corporation with offices at 1157 Shrewsbury Avenue,
Shrewsbury, New Jersey 07702-4321 (the "Corporation"), and William H. Willett,
an individual residing at 137 Rose Hill Road, Southport, Connecticut 06490 (the
"Executive").

W I T N E S S E T H:

In consideration of the mutual covenants herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, the parties hereto hereby agree as follows:

1. Employment. The Corporation hereby agrees to employ the Executive in an
executive capacity, and the Executive hereby accepts and agrees to such
employment commencing as of the date hereof, upon the terms and conditions
hereinafter set forth.

2. Term. The term of the Executive's employment under this Agreement shall
commence as of the date hereof and shall continue until the close of business on
January 15, 2004, and shall automatically be renewed for twelve (12) months
thereafter unless either party gives the other at least three (3) months prior
written notice of termination, unless sooner terminated as provided elsewhere in
this Agreement (the "Term").

3. Duties and Services. The Executive agrees to serve the Corporation as
Chairman of the Board, President and Chief Executive Officer of the Corporation
and shall also serve such of its subsidiaries and affiliated companies as may be
designated by the Corporation, faithfully, diligently and to the best of his
ability, subject to and under the direction and control of the Board of
Directors of the Corporation, devoting his entire business time, energy and
skill to such employment, and to perform from time to time such executive
services, advisory or otherwise, as the Board of Directors shall request, and to
act in such capacities or other offices for the Corporation and for any of its
subsidiary or affiliated companies as the Board of Directors shall request
without further compensation other than that for which provision is made in this
Agreement.

4. Compensation. (a) The Corporation agrees to pay to the Executive, and the
Executive agrees to accept, a basic salary for all his services (the "Salary")
at the rate of $225,000 per annum, payable in accordance with the Corporation's
standard payroll policies from time to time.

    (b) Within sixty (60) days of signing, the Executive shall be granted
options to purchase 200,000 shares of Common Stock of the Corporation under the
Corporation's 1995 Stock Plan, at an exercise price equal to the fair market
value on the date of grant ("FMV"). These options shall vest when issued.

   (c) If there shall be a Change of Control prior to the termination of the
employment period, the Corporation agrees to pay to the Executive a bonus equal
to the amount, if any, by which (x) the product of the value per share received
by shareholders of the Corporation in connection with such Change of Control,
times 50,000, exceeds (y) the FMV (as defined above) of 50,000 shares of Common
Stock of the Corporation as of July 15, 2002.





  (d) For purposes hereof, a "Change of Control" shall be deemed to have
occurred in the event of any of the following: (i) any person or entity makes a
tender or exchange offer for shares of the Corporation's Common Stock pursuant
to which such person or entity acquires a majority of the issued and outstanding
shares of the Corporation's Common Stock, (ii) the Corporation merges or
consolidates with or into another corporation or corporations, unless
immediately after such merger or consolidation those persons and entities who
immediately prior to such transaction were stockholders of the Corporation are
entitled to vote in the election of directors, or otherwise have the right to
elect, a majority of the directors of the surviving Corporation, (iii) the
Corporation sells, transfers or otherwise disposes of all or substantially all
of its assets, other than to a direct or indirect subsidiary, (iv) any person or
entity acquires a majority of the Corporation's issued and outstanding voting
securities and shall be entitled to vote in the election of directors or
otherwise have the right to elect, a majority of the directors of the
Corporation, or (v) pursuant to paragraph 13(b) of the Corporation's 1995 Stock
Plan, the date of exercise of options granted thereunder shall be accelerated.

   (e) If the Executive shall be employed by the Corporation on January 15,
2004, then, within thirty (30) days after such date, the Corporation agrees to
pay to the Executive a performance bonus equal to the amount, if any, of the
product of (x) 50,000 and (y) the amount, if any, by which (1) the FMV of a
share of Common Stock of the Corporation on January 15, 2004 exceeds the FMV of
a share of Common Stock of the Corporation on July 15, 2002.

5. Employee Benefits. (a) The Corporation shall reimburse the Executive for the
reasonable business expenses incurred by him for or on behalf of the Corporation
in furtherance of the performance of his duties hereunder. Such reimbursement
shall be subject to receipt by the Corporation from the Executive of such
expense statements and such vouchers and other reasonable verification as the
Corporation shall require to satisfactorily evidence such expenses, and shall
also be subject to such policies as the Corporation shall establish from time to
time.

   (b) The Executive shall be entitled to participate, in accordance with the
terms thereof, in employee benefit plans and programs maintained for the
executives of the Corporation, including, without limitation, any health,
hospitalization and medical insurance programs and in any pension or retirement
or other similar plans or programs. The foregoing shall not be construed to
require the Corporation to establish any such plans or programs, or to prevent
the Corporation from modifying or terminating any such plans or programs once
established.

  (c) The Executive shall be entitled to six (6) weeks of vacation each
employment year during the term of this Agreement, taken consecutively or in
segments, subject to the effective discharge of the duties of the Executive
hereunder.

 (d) During the term of the Executive's employment hereunder, the Corporation
shall afford the Executive the use of a full-size automobile, chosen by the
Executive and reasonably satisfactory to the Corporation, and a cellular
telephone. The Corporation shall bear the cost of maintaining the automobile in
good and efficient working order and repair, shall be responsible for normal
upkeep thereof and shall bear the cost of incidental operating expenditures such
as gasoline, oil and tires. The Corporation further agrees to secure and pay for
insurance of such type and in such amounts as the Corporation may deem
appropriate, such insurance coverage to include liability coverage for the
benefit of the Executive. The Corporation shall also bear the cost of a service
contract for the cellular telephone, as well as all monthly charges and charges
in respect of calls incident to the performance of the duties of the Executive
and tax and related charges.





6. Termination of Benefits. (a) Notwithstanding anything to the contrary
contained herein, the Executive's employment with the Corporation, as well as
the Executive's right to any compensation which thereafter otherwise would
accrue to him hereunder or in connection therewith, shall terminate upon the
earliest to occur of the following events:

 

(i)

The death or disability (as defined below) of the Executive,

   

(ii)

The expiration of the Term of this Agreement,

   

(iiii)

The executive's termination of such employment, or

   

(iv)

Upon delivery of written notice, with or without "cause" (as defined below), to
the Executive from the Corporation of such termination.



   (b) For the purpose of this Section 6, (i) the term "cause" is defined as (A)
the commission by the Executive of a felony or an offense involving moral
turpitude, the Executive's engaging in theft, embezzlement, fraud, obtaining
funds or property under false pretenses, or similar acts of misconduct with
respect to the property of the Corporation or its employees, stockholders,
affiliates, customers, licensees, licensors or suppliers, (B) the repeated
failure by the Executive to perform his duties hereunder or comply with
reasonable policies or directives of the Board of Directors of the Corporation,
or (C) the breach of this Agreement or the Conditions of Employment by the
Executive in any material respect, and (ii) the Executive shall be deemed
"disabled" if, at the Corporation's option, it gives notice to the Executive or
his representative that due to a disabling mental or physical condition, he has
been prevented, for a continuous period of 90 days during the Term or for an
aggregate of 120 days during any six month period during the Term, from
substantially performing those duties which he was required to perform pursuant
to the provisions of this Agreement prior to incurring such disability.





   (c) In the event of and upon the termination by the Corporation or the
Executive of the employment of the Executive under this Agreement without
"cause" or the giving by the Corporation or Executive of notice of non-renewal
of this Agreement pursuant to Section 2, in addition to the Salary and other
compensation (including cash and stock bonuses, incentive and performance
compensation) earned hereunder and unpaid or not delivered through the date of
termination and any benefits referred to in Section 5(b) hereof in which the
Executive has a vested right under the terms and conditions of the plan or
program pursuant to which such benefits were granted (without regard to such
termination), (i) the Corporation shall pay the Executive a cash payment (the
"Severance Payment") equal to $225,000, (ii) all stock options and stock awards
shall vest and become exercisable immediately prior to termination and remain
exercisable through their original terms with all rights, (iii) the Corporation
shall pay the Executive, within thirty (30) days after the date of termination
of such employment, the performance bonus contemplated by Section 4(e) above,
based on the difference between the FMV of shares of Common Stock of the
Corporation as of the date of such termination and as of July 15, 2002 and (iv)
the Executive shall be entitled to purchase the automobile used by him, as
contemplated by Section 5(d) hereof, at the "buy-out" price of any lease of the
Corporation with respect to such automobile, or if such automobile shall be
owned by the Corporation, at the fair market value of such automobile as of the
date of payment. In the event of termination of this Agreement by the
Corporation by reason of the death or disability of the Executive, the
Corporation shall not be obligated to make the Severance Payment to the
Executive if the Corporation provided the Executive with life insurance or
disability insurance, as the case may be, payable to one or more beneficiaries
designated by the Executive at the time of his death or disability in an amount
providing to the Executive a benefit at least equal thereto. After termination
of employment for any reason other than death of the Executive, the Corporation
shall continue to provide all benefits subject to COBRA at its expense for the
maximum required COBRA period. The Severance Payment shall be paid to the
Executive or his estate in twelve (12) consecutive, equal monthly installments,
on the fifteenth day of each calendar month commencing during the month next
following the month in which the Executive is no longer employed by the
Corporation, and shall be in lieu of any other claim to severance or similar
payments or benefits which the Executive may otherwise have or make. Without
limiting any other rights or remedies which the Corporation may have, it is
understood that the Corporation shall be under no further obligation to make any
such severance payments and shall be entitled to be reimbursed therefore by the
Executive or his estate if the Executive violates any of the covenants set forth
in the Conditions of Employment attached as Exhibit A hereto. In the event that
the Severance Payment shall become payable to the Executive, the Executive shall
not be required, either in mitigation of damages or by the terms of any
provisions of this Agreement or otherwise, to seek or accept other employment,
and if the Executive does accept other employment, any benefits or payments
under this Agreement shall not be reduced by any compensation earned or other
benefits received as a result of such employment.

7. Deductions and Withholding. The Executive agrees that the Corporation shall
withhold from any and all payments required to be made to the Executive pursuant
to this Agreement (including the travel allowance) all federal, state, local
and/or other taxes which are required to be withheld in accordance with
applicable statutes and/or regulations from time to time in effect.

8. Non-Solicitation, Restrictive Covenants, Confidentiality and Injunctive
Relief.

    (a) The Executive shall execute and deliver to and for the benefit of the
Corporation, the Conditions of Employment attached as Exhibit A hereto,
pertaining, among other matters, to proprietary information, confidentiality
obligations, and non-competition obligations, the provisions of which shall be
deemed incorporated herein by reference as if set forth herein (the "Conditions
of Employment").





    (b) The provisions of this Section 8 shall survive the termination or
expiration of this Agreement, irrespective of the reason therefor, including
under circumstances in which the Executive continues thereafter in the employ of
the Corporation.

9. Warranty. The Executive warrants and represents that he is not a party to any
agreement, contract or understanding, whether of employment or otherwise, which
would in any way restrict or prohibit him from undertaking his position as an
executive of the Corporation and complying with his obligations in accordance
with the terms and conditions of this Agreement and the Conditions of
Employment.

10. Insurance. The Executive agrees that the Corporation may from time to time
and for the Corporation's own benefit apply for and take out life insurance
covering the Executive, either independently or together with others, in any
amount and form which the Corporation may deem to be in its best interests. The
Corporation shall own all rights in such insurance and in the cash values and
proceeds thereof and the Executive shall not have any right, title or interest
therein. The Executive agrees to assist the Corporation, at the Corporation's
expense, in obtaining any such insurance by, among things, submitting to
customary examinations and correctly preparing, signing and delivering such
applications and other documents as reasonable may be required. Nothing
contained in this Section 10 shall be construed as a limitation on the
Executive's right to procure any life insurance for his own personal needs.

11. Notices. All notices shall be in writing and shall be deemed to have been
duly given to a party hereto on the date of such delivery, if delivered
personally, or on the third day after being deposited in the mail if mailed via
registered or certified mail, return receipt requested, postage prepaid or on
the next business day after being sent by recognized national overnight courier
service, in the case of the Executive at his current address as set forth in the
Corporation's records, and in the case of the Corporation, at its address set
forth above.

12. Assignability and Binding Effect. This Agreement shall inure to the benefit
of and shall be binding upon the heirs, executors, administrators, successors
and legal representatives of the Executive, and shall inure to the benefit of
and be binding upon the Corporation and its successors and assigns. The
Executive may not assign, transfer, pledge, encumber, hypothecate or otherwise
dispose of this Agreement, or any of his rights or obligations hereunder, and
any such attempted delegation or disposition shall be null and void and without
effect.

13. Severability. In the event that any provisions of this Agreement would be
held to be invalid, prohibited or unenforceable in any jurisdiction for any
reason (including, but not limited to, any provisions which would be held to be
unenforceable because of the scope, duration or area of its applicability),
unless narrowed by construction, this Agreement shall, as to such jurisdiction
only, be construed as if such invalid, prohibited or unenforceable provision had
been more narrowly drawn so as not to be invalid, prohibited or unenforceable
(or if such language cannot be drawn narrowly enough, the court making any such
determination shall have the power to modify such scope, duration or area or all
of them, but only to the extent necessary to make such provision or provisions
enforceable in such jurisdiction, and such provision shall then be applicable in
such modified form). If, notwithstanding the foregoing, any provision of this
Agreement would be held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision shall be ineffective to the extent of such
invalidity, prohibition or unenforceability, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.





14. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New Jersey, without regard to
principles of conflict of laws and regardless of where actually executed,
delivered or performed.

15. Complete Understanding; Counterparts. This Agreement constitutes the
complete understanding and supersedes any and all prior agreements and
understandings between the parties with respect to its subject matter, and no
statement, representation, warranty or covenant has been made by either party
with respect thereto except as expressly set forth herein. This Agreement shall
not be altered, modified, amended or terminated except by written instrument
signed by each of the parties hereto. The Section and paragraph headings
contained herein are for convenience only, and are not part of and are not
intended to define or limit the contents of said sections and paragraphs. This
Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which, when taken together, shall constitute one and the
same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



PROGRAMMER'S PARADISE, INC.

 

By:

/s/ Simon Nynens

 

Simon F. Nynens

     

/s/ William Willett 

 

William H. Willett